Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  May 27, 2008                                                          Clifford W. Taylor,
                                                                                 Chief Justice

                                                                       Michael F. Cavanagh
                                                                       Elizabeth A. Weaver
  132986-8(240)(241)                                                          Marilyn Kelly
  133759-60                                                              Maura D. Corrigan
  134564                                                               Robert P. Young, Jr.
                                                                       Stephen J. Markman,
                                                                                      Justices




  46TH CIRCUIT TRIAL COURT,

             Plaintiff, Counter-Defendant,

             Third-Party Defendant-Appellee, 

  v      	                                       SC: 132986, 132987, 132988
                                                 COA: 246823, 248593, 251390
                                                 Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS, 

           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellants,

  and
  KALKASKA COUNTY,

          Intervening Third-Party Plaintiff,

          Counter-Defendant-Appellant, 

  and
  OTSEGO COUNTY,

             Third-Party Defendant. 

  _________________________________________/ 

  46TH CIRCUIT TRIAL COURT,

             Plaintiff-Appellee, 

  v      	                                       SC: 133759-60
                                                 COA: 256129, 257234
                                                 Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD 

           Defendant-Appellant, 

  CRAWFORD COUNTY BOARD OF
  COMMISSIONERS, 

           Defendant, Counter-Plaintiff,

           Third-Party Plaintiff-Appellant, 

                                                                                                               2


KALKASKA COUNTY,
        Third-Party Plaintiff,
        Counter-Defendant-Appellant,
and
OTSEGO COUNTY,
           Third-Party Defendant-Appellee.
_________________________________________/
46TH CIRCUIT TRIAL COURT,
           Plaintiff, Counter-Defendant,
           Third-Party Plaintiff-Appellee,
v                                                                 SC: 134564
                                                                  COA: 252335
                                                                  Crawford CC: 02-005951-CZ
COUNTY OF CRAWFORD and CRAWFORD
COUNTY BOARD OF COMMISSIONERS,
         Defendants, Counter-Plaintiffs,
         Third-Party Plaintiffs-Appellants,
and
KALKASKA COUNTY,
        Third-Party Plaintiff,
        Counter-Defendant-Appellant,
and
OTSEGO COUNTY,
           Third-Party Defendant.
_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s orders of
March 21, 2008 is considered, and it is DENIED, because it does not appear that the
orders were entered erroneously. The motion for clarification is DENIED. The language
in the March 21, 2008 orders precluding the award of costs clearly pertains to costs that
might otherwise be awardable under MCR 7.318(B).




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 27, 2008                        _________________________________________
       d0519                                                                 Clerk